Michigan Supreme Court
                                                                                 Lansing, Michigan
                                                     Chief Justice:          Justices:



Opinion                                              Robert P. Young, Jr. Michael F. Cavanagh
                                                                          Marilyn Kelly
                                                                          Stephen J. Markman
                                                                          Diane M. Hathaway
                                                                          Mary Beth Kelly
                                                                          Brian K. Zahra

                                                                      FILED JULY 29, 2011

                            STATE OF MICHIGAN

                                     SUPREME COURT


 DUJUAN LIGONS, Personal Representative
 of the Estate of EDRIS LIGONS,

              Plaintiff-Appellant,

 v                                                            No. 139978

 CRITTENTON HOSPITAL, a/k/a
 CRITTENTON HOSPITAL MEDICAL
 CENTER, DAVID BRUCE BAUER, M.D.,
 and ROCHESTER EMERGENCY GROUP,
 P.C.,

              Defendants-Appellees.


 BEFORE THE ENTIRE BENCH

 ZAHRA, J.


       We are called upon to answer the question whether a medical malpractice suit

 must be dismissed if a defective affidavit of merit (AOM) is filed after both the

 limitations period and the saving period have expired. We hold that in such cases,

 dismissal with prejudice must follow because allowing amendment of the deficient AOM

 would directly conflict with the statutory scheme governing medical malpractice actions,
the clear language of the court rules, and precedent of this Court. Accordingly, we affirm

the judgment of the Court of Appeals dismissing plaintiff’s case with prejudice.

                        I. FACTS AND PROCEDURAL HISTORY

         Edris Ligons underwent a colonoscopy on January 14, 2002, and four days later

developed vomiting, diarrhea, chills, and fever.1 On January 22, 2002, still suffering

from those symptoms, Ligons went to the emergency room at defendant Crittenton

Hospital, where she was treated by defendant Dr. David Bauer. An abdominal x-ray

suggested the possibility of a partial small-bowel obstruction. When Ligons refused to be

admitted to the hospital, she was given antibiotics, treated for dehydration, and

discharged with instructions to follow up with her treating physician the next day.

Ligons did so and was immediately sent to the emergency room, where she was admitted.

         After extensive testing and the involvement of seven doctors, it was determined

that surgery was necessary. Ligons initially refused any surgery, but eventually agreed.

Exploratory surgery performed on January 24, 2002, revealed a perforated colon, an

inflamed pelvic mass, and an abscess. The exploratory surgery further showed that

Ligons had an advanced form of liver failure and that her liver had become hard and

rocklike in appearance. Ligons had been an alcoholic for more than 30 years and

suffered from acute cirrhosis with ascites, alcoholic pancreatitis, alcoholic hepatitis,

coagulopathy, diverticulosis coli, and colon polyps.         Removal of her colon was




1
    The physician who performed the colonoscopy is no longer a party to this suit.



                                              2
impossible because of these preexisting conditions. Ligons never recovered from the

surgery and died on January 29, 2002.

        Plaintiff was appointed personal representative of Ligon’s estate on February 22,

2005, and delivered to defendants a notice of intent to sue2 (NOI) on June 8, 2005. On

October 21, 2005, plaintiff delivered a supplemental NOI providing more detail regarding

proximate cause. He filed a complaint in the Oakland Circuit Court on April 7, 2006,

accompanied by two AOMs.

        The first AOM, signed March 8, 2005, was executed by Dr. George Sternbach, an

emergency-medicine specialist. Although the AOM contained 23 paragraphs regarding

the manner in which the standard of care had been breached, only two of those

paragraphs pertained specifically to this case:

                v. [The failure to a]dmit the patient to the hospital on January 22,
        2002.

                w. [The failure to o]btain appropriate consults on January 22, 2002.

Regarding the manner in which these breaches were the proximate cause of the injury,

the AOM provided, “As a direct and proximate cause of the imprudent acts and omission

committed by the individuals identified herein, Edris Ligons, died.”

        The second AOM, signed on June 17, 2005, by Dr. Fred Thomas, did not address

the required standard of practice or care, the breach of the standard of care, or the actions

that should have been taken or omitted to comply with the standard of care. Rather, the

Thomas AOM addressed only the manner in which the breach of the standard of practice


2
    See MCL 600.2912b.



                                              3
or care was the proximate cause of the alleged injury: “It is my opinion that had the

defendants admitted the patient to the hospital on January 22, 2002, and obtained the

appropriate consults on January 22, 2002, as outlined in Dr. Sternbach’s affidavit[,] that

Edris Ligons would not have died.”

         In March 2007, Bauer and defendant Rochester Emergency Group, P.C. (Bauer’s

practice group) moved for summary disposition, arguing that plaintiff’s NOIs and AOMs

did not comply with the governing statutes. In April 2007, Crittenton concurred in the

motion. The trial court denied defendants’ motions on May 22, 2007.

         Bauer and Rochester Emergency applied for leave to file an interlocutory appeal,

which the Court of Appeals initially denied.3 Bauer and Rochester Emergency then

applied for leave to appeal in this Court and, in lieu of granting their application, we

remanded the case to the Court of Appeals for consideration as on leave granted.4 The

Court of Appeals later granted Crittenton’s application for leave to file a delayed cross-

appeal.5

         On remand from this Court, the Court of Appeals concluded that plaintiff’s two

NOIs collectively satisfied the requirements of MCL 600.2912b.6 But a majority of the

panel disagreed with the trial court’s ruling that the AOMs were sufficient, concluding

3
 Ligons v Crittenton Hosp, unpublished order of the Court of Appeals, entered January
16, 2008 (Docket No. 278622).
4
    Ligons v Crittenton Hosp, 482 Mich 1005 (2008).
5
 Ligons v Crittenton Hosp, unpublished order of the Court of Appeals, entered March 2,
2009 (Docket No. 288793).
6
    Ligons v Crittenton Hosp, 285 Mich App 337, 343-349; 776 NW2d 361 (2009).



                                             4
that neither AOM contained the required statement describing “[t]he manner in which the

breach of the standard of practice or care was the proximate cause of the injury alleged in

the notice.”7 The majority reasoned that “it is insufficient to merely allege that the

defendant’s alleged negligence caused the injury,” and the AOMs “contain[ed] no

explanation regarding how Dr. Bauer’s decision not to admit the decedent on January 22,

2002, or obtain appropriate consultations was the proximate cause of the decedent’s

death.”8    “[E]ven when read as a whole,” the AOMs “establish[ed] no connection

between the purpose of the consultations, or what condition they might have revealed,

and the cause of the decedent’s death,” nor did they explain how a one-day delay in

admitting Ligons resulted in death rather than recovery.9

         Recognizing that the defective AOMs required dismissal of the case under

Kirkaldy v Rim,10 the Court of Appeals further held that dismissal in this case had to be

with prejudice.11 The Court of Appeals reasoned that, although filing a complaint and an

AOM tolls the statutory limitations period pursuant to MCL 600.5856(a) until the AOM

7
 MCL 600.2912d(1)(d); Ligons, 285 Mich App at 349-351. The Court of Appeals partial
dissent would have found the AOMs sufficient to comply with MCL 600.2912d, but
acknowledged that the AOMs did not specify how the failure to admit Ligons to the
hospital and obtain the appropriate consults on January 22, 2002, caused Ligons’s death
or how taking these actions could have prevented her death eight days later. Ligons, 285
Mich App at 360-361 (FITZGERALD, J., concurring in part and dissenting in part).
8
 Id. at 350 (majority opinion), citing Roberts v Mecosta Co Gen Hosp (After Remand),
470 Mich 679, 699 n 16; 684 NW2d 711 (2004).
9
    Ligons, 285 Mich App at 350.
10
     Kirkaldy v Rim, 478 Mich 581; 734 NW2d 201 (2007).
11
     Ligons, 285 Mich App at 354.



                                            5
is successfully challenged,12 tolling was unavailable here because plaintiff had not filed

his complaint within the limitations period.        Plaintiff filed his complaint after the

limitations period expired, but within the saving period afforded him as a personal

representative under MCL 600.5852. Under Waltz v Wyse,13 statutes that toll periods of

limitations or statutes of repose, such as MCL 600.5856(a), do not toll saving

provisions.14 The Court of Appeals concluded that no tolled time remained during which

plaintiff could refile his suit after defendants successfully challenged his AOMs. Thus,

dismissal with prejudice was required on statute-of limitations-grounds.15

          Finally, the Court of Appeals rejected plaintiff’s argument that he should be

permitted to amend his defective AOMs under the then existing version of MCR

2.118(A), which permitted the amendment of “pleadings.” The Court noted that the term

“pleading” was restrictively defined by MCR 2.110(A) to include only complaints, cross-

claims, counterclaims, third-party complaints, answers to any of these documents, and

replies to those answers. This list does not include “mandatory attachments” such as

AOMs.16 Finding no “positive authority suggesting that an affidavit of merit may be

amended pursuant to MCR 2.118(A),” the Court concluded that “the only permissible

remedy for a defective affidavit of merit is the one prescribed in Kirkaldy, which is

12
     Id. at 353-354, citing Kirkaldy, 478 Mich at 585-586.
13
     Waltz v Wyse, 469 Mich 642; 677 NW2d 813 (2004).
14
     Ligons, 285 Mich App at 352, 354.
15
     Id. at 354.
16
     Id. at 355.



                                              6
dismissal.”17 Accordingly, the Court of Appeals reversed the trial court and remanded

the case for entry of an order of dismissal with prejudice.18

           Plaintiff applied to this Court for leave to appeal the Court of Appeals’ decision.

We granted leave and directed the parties to address the following issues: “(1) whether

the plaintiff may amend his affidavits of merit in light of Bush v Shabahang, 484 Mich

156 [772 NW2d 272] (2009), and/or MCL 600.2301, and (2) whether the recent

amendment of MCR 2.118 applies to the plaintiff’s affidavits of merit.”19

                                 II. STANDARD OF REVIEW

           We review de novo a trial court’s ruling on a motion for summary disposition.20

This case involves questions of statutory interpretation, which we also review de novo.21

We interpret court rules using the same principles that govern the interpretation of

statutes.22 Our goal when interpreting and applying statutes or court rules is to give effect

to the plain meaning of the text. If the text is unambiguous, we apply the language as

written without construction or interpretation.23

17
     Id.
18
     Id. at 356.
19
     Ligons v Crittenton Hosp, 486 Mich 977 (2010).
20
     Haynes v Neshewat, 477 Mich 29, 34; 729 NW2d 488 (2007).
21
     Id.
22
  Marketos v American Employers Ins Co, 465 Mich 407, 412-413; 633 NW2d 371
(2001).
23
     See Haynes, 477 Mich at 35; Marketos, 465 Mich at 413.



                                                7
                                       III. ANALYSIS

             A. INTERPRETATION AND APPLICATION OF MCL 600.2912d

         MCL 600.2912d was enacted in 1986 and amended in 1993 as an element of broad

tort reforms established by the Legislature.24 In part, the legislation placed “enhanced

responsibilities” on medical malpractice plaintiffs.25 MCL 600.2912d(1) requires the

following:

                Subject to subsection (2), the plaintiff in an action alleging medical
         malpractice or, if the plaintiff is represented by an attorney, the plaintiff’s
         attorney shall file with the complaint an affidavit of merit signed by a
         health professional who the plaintiff’s attorney reasonably believes meets
         the requirements for an expert witness under [MCL 600.2169].[26] The
         affidavit of merit shall certify that the health professional has reviewed the
         notice and all medical records supplied to him or her by the plaintiff’s
         attorney concerning the allegations contained in the notice and shall
         contain a statement of each of the following:

                (a) The applicable standard of practice or care.

                (b) The health professional’s opinion that the applicable standard of
         practice or care was breached by the health professional or health facility
         receiving the notice.

                (c) The actions that should have been taken or omitted by the health
         professional or health facility in order to have complied with the applicable
         standard of practice or care.




24
  1986 PA 178; 1993 PA 78; see Scarsella v Pollak, 461 Mich 547, 548; 607 NW2d 711
(2000); Solowy v Oakwood Hosp Corp, 454 Mich 214, 228; 561 NW2d 843 (1997).
25
     Solowy, 454 Mich at 228.
26
  MCL 600.2169 governs the qualifications of expert witnesses in medical malpractice
actions.



                                               8
               (d) The manner in which the breach of the standard of practice or
         care was the proximate cause of the injury alleged in the notice. [Emphasis
         added.]

MCL 600.2912d(2) and (3) extend the time during which an AOM may be filed under

certain circumstances:

                (2) Upon motion of a party for good cause shown, the court in which
         the complaint is filed may grant the plaintiff or, if the plaintiff is
         represented by an attorney, the plaintiff’s attorney an additional 28 days in
         which to file the affidavit required under subsection (1).

                (3) If the defendant in an action alleging medical malpractice fails to
         allow access to medical records within the time period set forth in [MCL
         600.2912b(6)], the affidavit required under subsection (1) may be filed
         within 91 days after the filing of the complaint.

         In Scarsella v Pollak,27 this Court addressed the consequences of a plaintiff’s

failure to file an AOM with the complaint as required by the statute. We stressed the

Legislature’s “‘mandatory and imperative’” language: 28 MCL 600.2912d(1) requires that

a plaintiff “shall file with the complaint an affidavit of merit . . . .”29 In light of this

legislative requirement, we held that “‘for statute of limitations purposes in a medical

malpractice case, the mere tendering of a complaint without the required affidavit of

merit is insufficient to commence the lawsuit.’”30 We rejected the plaintiff’s argument

that he should have been permitted to amend his complaint by appending an untimely


27
     Scarsella, 461 Mich 547.
28
 Scarsella, 461 Mich at 549, quoting Scarsella v Pollak, 232 Mich App 61, 64; 591
NW2d 257 (1998).
29
     Emphasis added.
30
     Scarsella, 461 Mich at 549, quoting Scarsella, 232 Mich App at 64.



                                               9
AOM, which would have been related back to the time the complaint was filed under

MCR 2.118(D),31 because permitting such amendment would have “‘effectively

repeal[ed] the statutory affidavit of merit requirement’”:32

                “[M]edical malpractice plaintiffs could routinely file their
         complaints without an affidavit of merit, in contravention of the court rule
         and the statutory requirement, and ‘amend’ by supplementing the filing
         with an affidavit at some later date. This, of course, completely subverts
         the requirement of MCL 600.2912d(1) . . . that the plaintiff ‘shall file with
         the complaint an affidavit of merit,’ as well as the legislative remedy of
         MCL 600.2912d(2) . . . , allowing a twenty-eight-day extension in instances
         where an affidavit cannot accompany the complaint.”[33]

         In other words, Scarsella established that, when a plaintiff “wholly omits to file

the affidavit required by MCL 600.2912d(1),” “the filing of the complaint is ineffective,

and does not work a tolling of the applicable period of limitation.”34 When the untolled

period of limitations expires before the plaintiff files a complaint accompanied by an

AOM, the case must be dismissed with prejudice on statute-of-limitations grounds.35




31
     At the time Scarsella was decided, MCR 2.118(D) provided:

                Except to demand a trial by jury under MCR 2.508, an amendment
         relates back to the date of the original pleading if the claim or defense
         asserted in the amended pleading arose out of the conduct, transaction, or
         occurrence set forth, or attempted to be set forth, in the original pleading.
32
     Scarsella, 461 Mich at 550, quoting Scarsella, 232 Mich App at 65.
33
     Scarsella, 461 Mich at 550, quoting Scarsella, 232 Mich App at 65.
34
     Scarsella, 461 Mich at 553.
35
     Id. at 551-552.



                                              10
Dismissal without prejudice is proper, however, if the untolled limitations period has not

yet expired.36

         The issue whether a timely filed yet defective AOM tolled the limitations period

was resolved in Kirkaldy. Kirkaldy observed that, under MCL 600.5856(a),37 MCL

600.2912d, and Scarsella, “the period of limitations is tolled when a complaint and

affidavit of merit are filed and served on the defendant.”38 Distinguishing a wholly

absent AOM from a potentially defective but timely filed AOM, we stressed the holding

in Saffian v Simmons39 that “‘when an affidavit is filed, it is presumed valid. It is only in

subsequent judicial proceedings that the presumption can be rebutted.’”40 Accordingly,

Kirkaldy held:

                 [A] complaint and affidavit of merit toll the period of limitations
         until the validity of the affidavit is successfully challenged in “subsequent
         judicial proceedings.” Only a successful challenge will cause the affidavit
         to lose its presumption of validity and cause the period of limitations to
         resume running.

36
  Id. (discussing the result in Gregory v Heritage Hosp, decided sub nom Dorris v
Detroit Osteopathic Hosp Corp, 460 Mich 26; 594 NW2d 455 [1999]).
37
     MCL 600.5856 provides, in pertinent part:

                The statutes of limitations or repose are tolled in any of the
         following circumstances:

               (a) At the time the complaint is filed, if a copy of the summons and
         complaint are served on the defendant within the time set forth in the
         supreme court rules.
38
     Kirkaldy, 478 Mich at 585.
39
     Saffian v Simmons, 477 Mich 8; 727 NW2d 132 (2007).
40
     Kirkaldy, 478 Mich at 586, quoting Saffian, 477 Mich at 13.



                                              11
                Thus, if the defendant believes that an affidavit is deficient, the
         defendant must challenge the affidavit. If that challenge is successful, the
         proper remedy is dismissal without prejudice. Scarsella, [461 Mich] at
         551-552. The plaintiff would then have whatever time remains in the
         period of limitations within which to file a complaint accompanied by a
         conforming affidavit of merit.[41]

         In Waltz, this Court clarified that MCL 600.5856, by its terms, tolls only periods

of limitations or statutes of repose.42 A saving statute is neither a statute of limitations

providing a limitations period nor a statute of repose; rather, it is “an ‘exception to the

statute of limitations’” that allows “commencement of a wrongful death action as many

as three years after the applicable statute of limitations has expired.”43 In other words,

once the limitations period has run, tolling is no longer available, even if a saving statute

would still allow commencement of the action.

         Read together, the cases establish four points necessary to resolving the case

currently before us. First, a plaintiff’s failure to file a timely AOM or to file a timely

AOM that satisfies the requirements of MCL 600.2912d(1) generally results in the

dismissal of the case.44 Second, that dismissal must be without prejudice unless other




41
     Kirkaldy, 478 Mich at 586.
42
     Waltz, 469 Mich at 650.
43
   Id. at 650-651, quoting Lindsey v Harper Hosp, 455 Mich 56, 65; 564 NW2d 861
(1997); see also Miller v Mercy Mem Hosp, 466 Mich 196, 202; 644 NW2d 730 (2002)
(“[MCL 600.5852] is a saving statute, not a statute of limitations.”).
44
   Although Justice CAVANAGH discusses Bush in his dissent, he does not address why
dismissal was inappropriate here given Kirkaldy’s holding that dismissal is the
appropriate remedy for a defective AOM.



                                             12
grounds for the dismissal exist, such as the expiration of the limitations period.45 Third,

the timely filing of a defective AOM with the complaint tolls the limitations period unless



45
   Regardless of the fact that a provision for “mandatory dismissal with prejudice” is
unnecessary in MCL 600.2912(d) because the statute of limitations necessitates
dismissal, Justice HATHAWAY’s dissent proceeds with a misguided and fruitless search
for legislative direction that a defective AOM requires “mandatory dismissal with
prejudice.” Unsurprisingly, she finds no such mandate, concluding instead that the
Legislature rejected “mandatory dismissal” in light of its interpretation of a provision of
the initial notice legislation that the Legislature never adopted.

       Although “actions of the Legislature in considering various alternatives in
language in statutory provisions before settling on the language actually enacted” may
constitute a legitimate form of legislative history, In re Certified Question from the
United States Court of Appeals for the Sixth Circuit, 468 Mich 109, 115 n 5; 659 NW2d
597 (2003), Justice HATHAWAY’s use of it here exemplifies the shortcomings inherent in
that approach. To reasonably discern legislative intent from rejected language, the
rejected provision should be considered as a whole, rather than piecemeal as Justice
HATHAWAY does by only looking at the first sentence of the provision. The full
provision stated:

             Except as otherwise provided in this subsection, in an action alleging
      medical malpractice, the court shall dismiss a claim not included in the
      notice required under [MCL 600.2912f]. This subsection does not apply to
      a claim that results from previously unknown information gathered during
      discovery. [Format altered from strikethrough/insert format to show
      language as proposed.]

On this same issue, Justice MARKMAN observed the following in Bush:

              As an initial matter, this seems entirely unrelated to the statute of
      limitations under which dismissal is granted. The Legislature’s rejection of
      an unrelated provision can hardly be used to alter the clear meaning of a
      statute. It seems far more reasonable to conclude that the Legislature
      rejected this provision in favor of [MCL 600.2912b(3)], which provides for
      similar treatment of the same subject matter: undiscovered claims. . . .
      How can [Justice HATHAWAY] draw an informed conclusion concerning
      legislative history from a provision never enacted without even considering
      a provision that has been enacted and actually substituted for the never-


                                            13
and until the court finds the AOM defective. Fourth, only limitations periods may be

tolled; the timely filing of a defective AOM cannot toll a saving period.46

               B. THE AFFIDAVITS OF MERIT WERE INSUFFICIENT

       As noted in part III(A), MCL 600.2912d(1) sets forth several requirements for

affidavits of merit: (1) a certification that the health professional has reviewed the notice

and all medical records supplied to him or her by the plaintiff’s attorney concerning the

allegations contained in the notice, (2) the applicable standard of practice or care, (3) the

health professional’s opinion that the applicable standard of practice or care was breached

by the health professional or health facility receiving the notice, (4) the actions that

should have been taken or omitted by the health professional or health facility in order to

have complied with the applicable standard of practice or care, and (5) the manner in

which the breach of the standard of practice or care was the proximate cause of the injury

alleged in the notice. The failure to include any of the required information renders the

affidavit of merit insufficient.


       enacted provision?          [Bush, 484 Mich at 203-204 (MARKMAN, J.,
       dissenting).]
46
  We decline plaintiff’s invitation to overrule the prior decisions of this Court instead of
adhering to the doctrine of stare decisis. “Stare decisis means ‘To abide by, or adhere to,
decided cases.’” Robinson v Detroit, 462 Mich 439, 463 n 20; 613 NW2d 307 (2000),
quoting Black’s Law Dictionary (rev 4th ed), p 1577. As both this Court and the United
States Supreme Court have recognized, “[s]tare decisis is generally ‘the preferred course
because it promotes the evenhanded, predictable, and consistent development of legal
principles, fosters reliance on judicial decisions, and contributes to the actual and
perceived integrity of the judicial process.’” Robinson, 462 Mich at 463, quoting Hohn v
United States, 524 US 236, 251; 118 S Ct 1969; 141 L Ed 2d 242 (1998). Plaintiff has
not argued why we should veer away from the stare decisis course, and we decline to
revisit the body of caselaw involved here.



                                             14
       Plaintiff’s AOMs failed to provide any statement of the manner in which the

breach of the standard of care was the proximate cause of the injury alleged. Dr. George

Sternbach’s AOM provided only that “[a]s a direct and proximate cause of the imprudent

acts and omission committed by the individuals identified herein, Edris Ligons, died.”

Dr. Fred Thomas’s AOM provided only: “It is my opinion that had the defendants

admitted the patient to the hospital on January 22, 2002, and obtained the appropriate

consults on January 22, 2002, as outlined in Dr. Sternbach’s affidavit that Edris Ligons

would not have died.”47 We have often said that it is insufficient to simply state the result

when required to state the manner in which there was a breach: The answer to “How was

the standard of care breached?” is never “The standard of care was breached.”48

Similarly, answering the question “How was the breach the proximate cause of the

injury?” requires more than “The breach caused the injury.” In other words, the “‘mere

correlation between alleged malpractice and an injury is insufficient to show proximate

cause.’”49   Contrary to the dissents’ conclusions, this analysis does not require a



47
   Notably, Dr. Thomas’s AOM did not include any statements regarding the applicable
standard of practice or care, his opinion that the applicable standard of practice or care
was breached by the health professional or health facility receiving the notice, or the
actions that should have been taken or omitted by the health professional or health facility
in order to have complied with the applicable standard of practice or care. Therefore,
regardless of his statement of proximate cause, Dr. Thomas’s AOM was statutorily
deficient.
48
  See Roberts, 470 Mich at 696 n 14; Boodt v Borgess Med Ctr, 481 Mich 558, 560-561;
751 NW2d 44 (2008).
49
  Swanson v Port Huron Hosp (On Remand), 290 Mich App 167, 176; ___ NW2d ___
(2010) (citation omitted).



                                             15
heightened level of specificity; rather, it simply gives meaning to the level of specificity

required by the statute itself. The Legislature requires a statement not just that a breach

caused the injury, but the manner in which the breach caused the caused the injury.50

       In this case, even the Court of Appeals dissent acknowledged that the AOMs were

silent regarding how the defendants’ actions or inactions caused Ligons’s death. A

statement answering how is precisely what MCL 600.2912d(1)(d) requires, and this case

demonstrates the importance of that requirement. Ligons’s colon was perforated by a

doctor (who is not a defendant here) eight days before she went to the hospital. She then

refused to be admitted to the hospital, only to come back a day later, when the perforated



50
   We also note that the dissents’ interpretations render superfluous the words “manner in
which” as used in MCL 600.2912d(1)(d). Simply stated, the dissents do not read MCL
600.2912d(1)(d) as requiring a statement of “[t]he manner in which the breach of the
standard of practice or care was the proximate cause of the injury alleged in the notice.”
Instead, the statute is read only to require a statement that “the breach of the standard of
practice or care was the proximate cause of the injury alleged in the notice.” Because the
dissents’ reading of MCL 600.2912d(1)(d) renders the words “manner in which”
meaningless, it must be rejected. See Pittsfield Charter Twp v Washtenaw Co, 468 Mich
702, 714; 664 NW2d 193 (2003); see also Grimes v Dep’t of Transp, 475 Mich 72, 89;
715 NW2d 275 (2006). Although Justice HATHAWAY insists that “[o]ur courts have
consistently interpreted the word ‘manner’ . . . as allowing for a single word description
such as ‘homicide,’ ‘suicide,’ or ‘accident,’” post at 6, it is noteworthy that she does not
cite a single case that held that the requirement of MCL 600.2912d(1)(d) to state “[t]he
manner in which the breach of the standard of practice or care was the proximate cause of
the injury alleged in the notice” can be satisfied by a single word description such as
“malpractice” or even by “a similarly succinct description such as ‘the malpractice
caused the death,’” post at 7. This is because no case has ever so held inasmuch as such a
holding would be inconsistent with the explicit directive of MCL 600.2912d(1)(d) to state
“[t]he manner in which the breach of the standard of practice or care was the proximate
cause of the injury alleged in the notice.” (Emphasis added.) Merely stating that “the
malpractice caused the death” does not explain the manner in which the malpractice
caused the death.



                                            16
colon was discovered. With so many different parties and procedures involved, as well

as Ligons’s own medical history, plaintiff must state how defendants’ alleged negligence

in not diagnosing the perforated colon one day earlier was the proximate cause of

Ligons’s death. Plaintiff failed to do so, as required by MCL 600.2912d(1)(d); therefore,

the AOMs were statutorily deficient.51

      C. A PLAINTIFF MAY NOT AMEND A DEFECTIVE AFFIDAVIT OF MERIT

         Plaintiff nonetheless argues that MCR 2.112, MCR 2.118, MCL 600.2301, and

Bush v Shabahang,52 permit retroactive amendment of defective AOMs. We are not

persuaded that these authorities compel that conclusion, one that is directly contrary to

the rules of Scarsella and Kirkaldy, which call for dismissal in the event of an absent or

defective AOM.53




51
   Justice HATHAWAY argues that the statements contained in the NOI can satisfy the
AOM requirements. See post at 7-8. This argument fails to appreciate, however, that
MCL 600.2912d(1)(d) very clearly states that the AOM “shall contain a statement”
regarding “[t]he manner in which the breach of the standard of practice or care was the
proximate cause of the injury alleged in the notice.” (Emphasis added.) It does not state
that either the NOI or the AOM shall contain such a statement; it states that the AOM
shall contain such a statement. Therefore, whether the NOI contains such a statement is
irrelevant to the question whether the AOM contains the statements required by MCL
600.2912d(1).
52
     Bush, 484 Mich 156.
53
   Contrary to Justice HATHAWAY’s contention, see post at 12-13, Kirkaldy is not
significantly distinguishable from the instant case. Kirkaldy held that the appropriate
remedy for a defective AOM is dismissal. The fact that the defects in the affidavits of
merit are not identical does not change the fact that the appropriate remedy remains
dismissal.



                                           17
1. AN AFFIDAVIT OF MERIT IS NOT A “PLEADING” THAT MAY BE AMENDED
            UNDER THE APPLICABLE VERSION OF MCR 2.118

       Plaintiff urges that amendment should be permitted under the version of MCR

2.118 in effect at the time this case was pending in the trial court.54 MCR 2.118 governs

amended and supplemental pleadings. Both the prior and current versions of MCR

2.118(A)(1) permit a party to “amend a pleading once as a matter of course within 14

days after being served with a responsive pleading by an adverse party . . . .”55 MCR

2.118(A)(2) further provides that “[e]xcept as provided in subrule (A)(1), a party may

amend a pleading only by leave of the court or by written consent of the adverse party.

Leave shall be freely given when justice so requires.” Former MCR 2.118(D), which

governed the relation back of amendments, provided, “An amendment that adds a claim

or a defense relates back to the date of the original pleading if the claim or defense

asserted in the amended pleading arose out of the conduct, transaction, or occurrence set

forth, or attempted to be set forth, in the original pleading.”56

       By its terms, former MCR 2.118 applied only to a “pleading.” MCR 2.110(A)

defines “pleading” for purposes of the Michigan Court Rules restrictively to include

“only: (1) a complaint, (2) a cross-claim, (3) a counterclaim, (4) a third-party complaint,

(5) an answer to a complaint, cross-claim, counterclaim, or third-party complaint, and (6)

54
   As discussed later in this opinion, MCR 2.112 and MCR 2.118 were amended,
effective May 1, 2010. 485 Mich ___ (order entered February 16, 2010).
55
   This one-time, automatic ability to revise may be exercised “within 14 days after
serving the pleading if it does not require a responsive pleading.” MCR 2.118(A)(1).
56
  Former MCR 2.118(D) (version effective January 1, 2001, through April 30, 2010, see
463 Mich at clvii [2000]; 485 Mich at ____ [order entered February 16, 2010]).



                                              18
a reply to an answer. No other form of pleading is allowed.”57 As with statutes, when a

court rule “specifically defines a given term, that definition alone controls.”58 An AOM,

even if required to be appended to a complaint, is not included in this restrictive

definition of a “pleading.” Plaintiff relies heavily on a statement in Barnett v Hidalgo,59

which described an AOM as “part of the pleadings” in determining that an AOM is

“generally admissible as an adoptive admission[.]” But plaintiff fails to appreciate the

context in which the statement was made: describing a document as “part” of the

pleadings when addressing an evidentiary issue does not turn the document into a

pleading for purposes of MCR 2.118(D) if it does not meet the definition in MCR

2.110(A).60 Indeed, elsewhere Barnett clearly referred to the AOM as distinct from the

complaint, stating that AOMs “are required to accompany a complaint . . . .” Id. at 160.

Under MCR 2.110(A)(1), for purposes of the court rules it is the “complaint” itself that

57
     MCR 2.110(A) (emphasis added; formatting altered).
58
     Haynes, 477 Mich at 35.
59
     Barnett v Hidalgo, 478 Mich 151, 161; 732 NW2d 472 (2007).
60
   Further, the Barnett Court’s conclusion that an AOM may be offered at trial as an
admission was based on the following logic: an AOM is a “sworn statement” regarding
the issues addressed and “by filing the affidavit of merit with the court, [a] plaintiff
manifests ‘an adoption or belief in its truth.’” Barnett, 478 Mich at 160-161, quoting
MRE 801(d)(2)(B), which permits admission of “a statement of which the party has
manifested an adoption or belief in its truth.” Barnett also cited former MRPC 3.3(a)(4),
which refered to a lawyer’s general duty to refrain from offering “evidence that the
lawyer knows to be false.” Id. at 161; see 488 Mich ___, ___ (order entered October 26,
2010). It supported this logic, in turn, not by characterizing an AOM as a pleading, but
by reference to other cases permitting the introduction of third-party affidavits—without
regard to whether they were filed with the pleadings—as adoptive admissions. Id. at 161
n 4.



                                            19
constitutes a “pleading,” not the complaint and any document accompanying it. Barnett

neither held nor relied on the premise that an AOM is a pleading for purposes of the rule

permitting amendment of pleadings, MCR 2.118

         Plaintiff also argues that the Court’s opinion in Scarsella compels the conclusion

that an AOM is a pleading. He stresses the Scarsella Court’s holding that “‘the mere

tendering of a complaint without the required affidavit of merit is insufficient to

commence the lawsuit.’”61 Then plaintiff notes that, pursuant to MCL 600.1901, which

applies generally to all civil actions, “[a] civil action is commenced by filing a complaint

with the court.” And he similarly notes that the general civil complaint tolling statute

cited in Scarsella, MCL 600.5856(a), permits tolling “[a]t the time the complaint is

filed . . . .”   Because Scarsella held that a medical malpractice action is not

commenced—and tolling does not occur—if the complaint is not accompanied by an

AOM, plaintiff reasons that, for Scarsella to be consistent with MCL 600.1901 and MCL

600.5856(a), an AOM must be “part and parcel” of the complaint.

         But Scarsella, like Barnett, did not rule that an AOM is a complaint or is “part and

parcel” of the complaint. Rather, the Court consistently referred to the complaint and

AOM as distinct documents. For example, the Court noted that “‘medical malpractice

plaintiffs must file more than a complaint; they “shall file with the complaint an affidavit

of merit . . . .”’”62 Importantly, Scarsella clarified that commencement of a medical


61
     Scarsella, 461 Mich at 549, quoting Scarsella, 232 Mich App at 64.
62
  Scarsella, 461 Mich at 549, quoting Scarsella, 232 Mich App at 64, quoting MCL
600.2912d(1) (emphasis added).



                                              20
malpractice action is not governed solely by the general statutes applicable to civil suits.

Rather, medical malpractice suits are governed in detail by specific statutes unique to this

area of law. In contrast to the generic rule that a civil action may be commenced through

the mere filing of a complaint, MCL 600.2912b(1) establishes that, generally, “a person

shall not commence an action alleging medical malpractice . . . unless the person has

given the [defendants] written notice under this section not less than 182 days before the

action is commenced.”63 Similarly, as Scarsella held, pursuant to MCL 600.2912d(1) a

medical malpractice claimant must file not just a complaint, but “shall file with the

complaint an affidavit of merit . . . .”64 A defendant, moreover, is not simply required to

file an answer to the complaint, but must also file an affidavit of meritorious defense—

the counterpart to a plaintiff’s AOM—within 91 days after the plaintiff files an AOM.65

         These specific statutes governing medical malpractice actions, which “appl[y] to

the more narrow realm of circumstances,” prevail over the more general rules applicable

to all civil actions.66 Accordingly, it does not necessarily follow that, simply because

other civil plaintiffs may commence suit by filing a complaint, an AOM is a complaint—

63
   And see Boodt, 481 Mich at 562-563, which observed that a plaintiff “cannot
commence an action before he or she files a notice of intent that contains all the
information required under [MCL 600.2912b(4)]” and that, if the plaintiff fails to do so, a
subsequently filed complaint and affidavit of merit do not toll the period of limitations.
64
     Emphasis added.
65
  MCL 600.2912e(1). Instead of answering, a medical malpractice defendant also has a
unique alternative option to “file with the court an affidavit certifying that he or she was
not involved, either directly or indirectly, in the occurrence alleged in the action.” MCL
600.2912c(1).
66
     Miller v Allstate Ins Co, 481 Mich 601, 613; 751 NW2d 463 (2008).



                                            21
or is part and parcel of a complaint—particularly for purposes of applying the Michigan

Court Rules.67

         Permitting amendment of a deficient AOM also runs directly counter to the

statutes governing medical malpractice suits, particularly MCL 600.2912d. By its terms,

MCL 600.2912d requires that a plaintiff obtain a qualified expert willing to review the

medical records and certify that the claim has merit because, in the expert’s opinion, each

defendant breached the applicable standard of practice or care, there were actions the

defendant should have taken or omitted in order to comply with the standard, and the

breach was the proximate cause of the injury alleged in the presuit notice.68 Consistently

with its purpose to certify merit at the outset of the case, MCL 600.2912d(1) directs that

the plaintiff “shall file” the AOM “with the complaint.” If the plaintiff is unable to

comply with this mandate, the statute provides two alternatives for recourse: MCL

600.2912d(2) permits the court to grant an additional 28 days in which to file the AOM

“[u]pon motion of a party for good cause shown,” and MCL 600.2912d(3) affords the

plaintiff “91 days after the filing of the complaint” to file the AOM if the defendant failed

“to allow access to medical records within the time period set forth in [MCL

600.2912b(6)].”

67
   Plaintiff also cites Jackson v Detroit Med Ctr, 278 Mich App 532, 543-544; 753 NW2d
635 (2008), in which the Court of Appeals held that the trial court had discretion to
decide whether an AOM could be amended under MCR 2.118(A). The Jackson plaintiff
sought to amend an AOM that was sufficient under MCL 600.2912d(1) in order to assert
liability under new theories. Id. With regard to deficient AOMs such as those at issue
here, Jackson reiterated that, under Kirkaldy and Scarsella, the proper remedy is
dismissal. Id. at 543.
68
     See MCL 600.2912d(1); Solowy, 454 Mich at 228.



                                             22
         Accordingly, the statute clearly conveys that the AOM must be provided within

the relevant time frames. For this reason, permitting a plaintiff to correct deficiencies in

the AOM through amendment as a matter of course within 14 days after service of a

responsive pleading, MCR 2.118(A)(1), and indefinitely thereafter by leave of the court

or consent of the adverse party, MCR 2.118(A)(2), would directly conflict with the

legislative remedies provided in MCL 600.2912d(2) and (3), which allow a plaintiff who

is unable to submit a conforming AOM with the complaint an additional 28 or 91 days,

respectively, to complete and submit the AOM. Just as the Scarsella Court reasoned in

rejecting retroactive “amendment” of untimely AOMs under MCR 2.118, permitting

amendment of a deficient AOM would similarly subvert the AOM statute by allowing

plaintiffs to routinely file complaints without conforming AOMs.69

         Because permitting amendment of a defective AOM runs counter to the

established statutes, court rules, and cases governing this area of law, we hold that a

plaintiff may not amend a deficient AOM under the version of MCR 2.118 in effect

during the pendency of this suit in the trial court.

          2. MCL 600.2301 AND BUSH v SHABAHANG DO NOT AUTHORIZE
                   AMENDMENT OF AN AFFIDAVIT OF MERIT

         Next, plaintiff urges that we permit amendment of deficient AOMs under MCL

600.2301 and this Court’s 2009 decision in Bush.70 But retroactive amendment of a

deficient AOM has never been authorized under any court rule or statute, and as


69
     Compare Scarsella, 461 Mich at 550.
70
     Bush, 484 Mich 156.



                                              23
explained in part III(C)(1), would actually be contrary to the specific statutory scheme

governing medical malpractice actions.       This Court has long recognized that an

attachment to a complaint or pleading is neither a “process” nor a “proceeding” under

MCL 600.2301.71 In fact, this Court noted in 1892 that there was no statutory support for

allowing amendment of an affidavit on the ground that it was a process or a proceeding:

            There is no statute now in force permitting amendments to
      attachment affidavits, and such amendments have never been deemed
      admissible under [How Stat] 7631, which provides that “the court in which

71
   Even if an affidavit of merit is part of a “proceeding” and subject to amendment under
MCL 600.2301, Bush held that MCL 600.2301 requires an initial good-faith attempt to
comply with the statutory requirements. Plaintiff did not do so in this case. In Bush, 484
Mich at 183-184, the Court held that the defendant’s response to the plaintiff’s NOI,
stating “‘the current medical condition of Gary Bush was not in any way caused or
contributed by the activities of Dr. Shabahang,’” was “utterly lacking in a good-faith
attempt to comply.” The defendant’s statement demonstrated a lack of a good-faith
attempt to comply because it merely stated in a conclusory fashion that the defendant’s
alleged negligence did not cause the plaintiff’s injury. Indeed, every justice in Bush
agreed on this point. See id. at 182-184; id. at 205-206 (MARKMAN, J., dissenting).
Similarly, plaintiff’s statement here demonstrated a lack of a good-faith attempt to
comply because it merely stated in a conclusory fashion that defendants’ negligence
caused Ligons’s death. It did not at all explain the manner in which defendants’
negligence caused her death. Therefore, we respectfully disagree with Justice
CAVANAGH’s assertion that “the contents of the AOM do not evidence an utter lack of a
good-faith attempt to comply with the proximate-causation requirement of MCL
600.2912d(1)(d).” Post at 6.

       Furthermore, contrary to Justice CAVANAGH’s contention, “defendant’s substantial
rights would be affected by permitting” MCL 600.2301 to cure what he refers to as the
“technical defect in the AOM . . . .” Post at 7. MCL 600.2912d(1)(d) very clearly states
that a medical malpractice plaintiff “shall file with the complaint an affidavit of merit”
and that this affidavit “shall contain a statement” regarding “[t]he manner in which the
breach of the standard of practice or care was the proximate cause of the injury alleged in
the notice.” (Emphasis added.) Allowing a medical malpractice plaintiff to proceed in an
action against a defendant even though the plaintiff did not provide such an affidavit
affects the defendant’s substantial right to have the law mean what it says.



                                            24
         any action shall be pending shall have power to amend any process,
         pleading, or proceeding in such action, either in form or substance, for the
         furtherance of justice.[72]

         The Bush Court’s application of MCL 600.2301 to a medical malpractice NOI was

rooted in the Legislature’s 2004 amendment of MCL 600.5856(c), the notice-tolling

statute, and does not apply to AOMs. Unlike NOIs, which give notice to defendants,

AOMs are meant to weed out frivolous cases before they are ever filed. Applying Bush

beyond the scope of the 2004 amendment of MCL 600.5856(c) and NOIs to AOMs

would be an unwarranted expansion of its focus on the notice-tolling statute, would free

the opinion from its statutory moorings, would frustrate the purpose of the AOM

requirement, and would create unnecessary conflict with existing caselaw, such as

Kirkaldy, which Bush did not overrule. We therefore decline to apply the rationale of

Bush beyond its limited statutory focus.

                3. THE NEW VERSIONS OF MCR 2.112 AND MCR 2.118
                             ARE NOT APPLICABLE
         Finally, we address plaintiff’s argument that he should now be permitted to amend

his AOMs in light of the 2010 amendments of MCR 2.112 and MCR 2.118. In addition

to mandating that a party challenge an allegedly defective AOM or affidavit of

meritorious defense within 63 days of service, MCR 2.112(L)(2)(b) now states, “An

affidavit of merit or meritorious defense may be amended in accordance with the terms

and conditions set forth in MCR 2.118 and MCL 600.2301.” In turn, MCR 2.118(D) now

states, in relevant part, “In a medical malpractice action, an amendment of an affidavit of



72
     Freer v White, 91 Mich 74, 76; 51 NW 807 (1892).



                                             25
merit or affidavit of meritorious defense relates back to the date of the original filing of

the affidavit.”73 The February 16, 2010, order adopting the amendments unequivocally

stated that they became effective May 1, 2010, long after the complaint and the AOMs in

this case were filed and, indeed, after the Court of Appeals resolved the case and

plaintiff’s application for leave to appeal was filed in this Court.74 Because this Court

explicitly ordered that the amended rules have prospective effect, we will not apply the

rules retroactively at plaintiff’s request. Moreover, as defendants argue, full retroactive

application of the rules is impossible at this late stage and would result in prejudice to

defendants; defendants cannot go back in time and comply with the new requirement that,

to challenge an AOM at all, they must do so within 63 days of service. Accordingly,

retroactive application of the rules would render defendants’ challenge to the AOMs

ineffective and afford them no opportunity to renew their arguments concerning their

deficiency or to oppose any motion plaintiff might bring for amendment at the court’s

discretion under MCR 2.118(A)(2). A newly adopted court rule will not be applied to

pending actions if a “party acts, or fails to act, in reliance on the prior rules and the

party’s action or inaction has consequences under the new rules that were not present

under the old rules.”75 In other words, amended court rules will not apply retroactively if




73
     The substance of the amendments is not at issue here.
74
     See Ligons, 486 Mich at 978 (CORRIGAN, J., dissenting in part).
75
  Reitmeyer v Schultz Equip & Parts Co, Inc, 237 Mich App 332, 337; 602 NW2d 596
(1999) (quotation marks and citation omitted).



                                              26
compliance with the newly prescribed time limits is impossible.76 We therefore decline

to apply the amended versions of MCR 2.112 and MCR 2.118 here.

                   D. DISMISSAL WITH PREJUDICE WAS REQUIRED

         Plaintiff’s case was dismissed with prejudice because the two-year statutory

limitations period provided in MCL 600.5805(6) for his medical malpractice action

expired before his AOMs were deemed defective; therefore, no tolling was available to

him upon his filing the complaint under MCL 600.5856(a). The alleged malpractice by

defendants occurred on January 22, 2002. Accordingly, the two-year limitations period

expired on January 22, 2004. If the suit had been commenced before January 22, 2004,

the limitations period would have been tolled when the complaint was filed with the

accompanying AOMs. But no suit was filed within the limitations period, so no tolling

was available.

         Instead, plaintiff filed suit within the saving period afforded him under MCL

600.5852, which permits the personal representative of the decedent’s estate to

commence an action “at any time within 2 years after letters of authority are issued

although the period of limitations has run” as long as commencement is “within 3 years

after the period of limitations has run.” Plaintiff was appointed personal representative

on February 22, 2005.77 He had until January 22, 2007—three years after the two-year

period of limitations expired on January 22, 2004—in which to file suit during the saving


76
     See Solosth v Pere Marquette R Co, 255 Mich 62, 66; 237 NW 554 (1931).
77
     Plaintiff is the second personal representative of Ligons’s estate.



                                                27
period. He filed his complaint and AOMs on April 7, 2006. Although plaintiff filed suit

during the saving period, because the limitations period had expired, there was nothing

left to toll under MCL 600.5856(a) when he filed the complaint even though it was

accompanied by AOMs. For these reasons, the Court of Appeals correctly dismissed

plaintiff’s case with prejudice.

                                   IV. CONCLUSION

       Pursuant to the plain and controlling language of MCR 2.110(A), the applicable

version of MCR 2.118, MCL 600.5856, MCL 600.2912d, and this Court’s decisions in

Scarsella, Kirkaldy, and Waltz, we hold that a defective AOM may not be retroactively

amended and that the proper response to a defective AOM is dismissal. Although the

timely filing of a defective AOM tolls the limitations period until a court finds the AOM

defective, an AOM filed during a saving period after the limitations period has expired

tolls nothing, as the limitations period has run and the saving period may not be tolled. In

this case, because the limitations period had run before the complaint was filed, plaintiff

cannot amend his defective AOMs retroactively. Given that the saving period has

expired, plaintiff’s case had to be dismissed with prejudice. The judgment of the Court

of Appeals is affirmed.


                                                        Brian K. Zahra
                                                        Robert P. Young, Jr.
                                                        Stephen J. Markman
                                                        Mary Beth Kelly




                                            28
                             STATE OF MICHIGAN

                                     SUPREME COURT


DUJUAN LIGONS, Personal Representative
of the Estate of EDRIS LIGONS,

              Plaintiff-Appellant,

v                                                             No. 139978

CRITTENTON HOSPITAL, a/k/a
CRITTENTON HOSPITAL MEDICAL
CENTER, DAVID BRUCE BAUER, M.D.,
and ROCHESTER EMERGENCY GROUP,
P.C.,

              Defendants-Appellees.


CAVANAGH, J. (dissenting).
       I respectfully dissent from the majority’s decision to affirm the Court of Appeals’

judgment dismissing plaintiff’s case with prejudice. In my view, MCL 600.2301 should

apply when the contents of an affidavit of merit (AOM) are deficient. Accordingly, I

would remand this case to the trial court for consideration under MCL 600.2301.

       For the reasons stated in Justice MARILYN KELLY’s dissent in Roberts v Mecosta

Co Gen Hosp (After Remand), 470 Mich 679, 702-714; 684 NW2d 711 (2004) (MARILYN

KELLY, J., dissenting), I agree with Justice HATHAWAY’S conclusion in this case that a

heightened level of specificity in the contents of an AOM is not required. While Justice

MARILYN KELLY’s dissent examined MCL 600.2912b, addressing the contents of a

notice of intent to sue (NOI), I believe that her analysis is persuasive as it relates to the

AOM statute, MCL 600.2912d.
         As the Roberts dissent explained, it is this Court’s duty to determine the

Legislature’s intent, which begins with an examination of a statute’s language. Roberts,

470 Mich at 705 (MARILYN KELLY, J., dissenting). Because the “Legislature knows what

phrasing to use when it intends to require extensive detail,” it is noteworthy that the

Legislature did not “explicitly mandate such specificity” in the AOM context. Id. at 709.

Specifically, like the NOI statute, MCL 600.2912d only requires a “statement” regarding

the alleged manner in which the breach of the standard of practice or care was the

proximate cause of the injury alleged in the notice.1 Thus, as Justice HATHAWAY notes,

the AOM statute does not expressly require a heightened level of specificity, as do other

statutes. See Roberts, 470 Mich at 708-709 (MARILYN KELLY, J., dissenting) (examining

other statutes that require “detailed,” “complete,” or “full” statements, or that require

statements made “with specificity”). Further, because the purpose of the AOM statute is

to deter frivolous medical malpractice claims by requiring a certification that a claim is


1
    MCL 600.2912d(1) states in relevant part:

                 [T]he plaintiff in an action alleging medical malpractice or, if the
         plaintiff is represented by an attorney, the plaintiff’s attorney shall file with
         the complaint an affidavit of merit signed by a health professional who the
         plaintiff’s attorney reasonably believes meets the requirements for an expert
         witness under [MCL 600.2169]. The affidavit of merit shall certify that the
         health professional has reviewed the notice and all medical records supplied
         to him or her by the plaintiff’s attorney concerning the allegations
         contained in the notice and shall contain a statement of each of the
         following:

                                             * * *

               (d) The manner in which the breach of the standard of practice or
         care was the proximate cause of the injury alleged in the notice.



                                                2
valid, a general assertion of the items required by the AOM statute is sufficient to lend

professional credence to the claim’s legitimacy and thus is likely sufficient to meet the

statute’s apparent intent. See id. at 707-708. Therefore, I agree with Justice HATHAWAY

that a high level of specificity is not required in the AOM context.

         Nevertheless, assuming arguendo that the AOM2 in this case was deficient, I

believe that MCL 600.23013 should apply to allow a cure of the alleged deficiency within

the AOM. To begin with, applying MCL 600.2301 would not conflict with MCL

600.2912d, when the latter is read as a whole.           Indeed, as recognized by Justice

HATHAWAY, the AOM statute does not expressly provide a penalty for deficiencies

within the contents of an AOM. And, notably, the allowances of additional time to file

an AOM in MCL 600.2912d(2) and (3) do not explicitly preclude amending or

disregarding defects within the contents of an AOM.4 Instead, those provisions merely

2
 Although plaintiff filed two AOMs in this case, because I believe that, at a minimum,
MCL 600.2301 would permit the alleged defects in Dr. George Sternbach’s AOM to be
cured, I will refer to AOM in the singular.
3
    MCL 600.2301 provides:

                 The court in which any action or proceeding is pending, has power
         to amend any process, pleading or proceeding in such action or proceeding,
         either in form or substance, for the furtherance of justice, on such terms as
         are just, at any time before judgment rendered therein. The court at every
         stage of the action or proceeding shall disregard any error or defect in the
         proceedings which do not affect the substantial rights of the parties.
4
    MCL 600.2912d provides, in relevant part:

                (2) Upon motion of a party for good cause shown, the court in which
         the complaint is filed may grant the plaintiff or, if the plaintiff is
         represented by an attorney, the plaintiff’s attorney an additional 28 days in
         which to file the affidavit required under subsection (1).



                                              3
provide a plaintiff additional time in which to file the initial AOM and, thus, do not

address curing an arguably defective AOM. And while I continue to adhere to my

position in Kirkaldy v Rim, 478 Mich 581, 586-587; 734 NW2d 201 (2007) (CAVANAGH,

J., concurring), as Justice HATHAWAY suggests, allowing a defect within an AOM to be

cured under MCL 600.2301 would simply provide an alternative remedy to that of

Kirkaldy, in which the majority opined that the remedy for a successful challenge to a

deficient AOM is dismissal without prejudice, id. at 586 (majority opinion).

Accordingly, I believe that MCL 600.2301 should apply.5

      Notably, the aim of MCL 600.2301 is to “‘“abolish technical errors in proceedings

and to have cases disposed of as nearly as possible in accordance with the substantial

rights of the parties.”’” Boodt v Borgess Med Ctr, 481 Mich 558, 569; 751 NW2d 44

(2008) (CAVANAGH, J., dissenting), quoting Gratiot Lumber & Coal Co v Lubinski, 309

Mich 662, 668-669; 16 NW2d 112 (1944). And, by its terms, MCL 600.2301 applies to

any “process” or “proceeding” before a court, allowing amendment, in either form or

substance, at “any time” before judgment is rendered. See, also, Bush v Shabahang, 484

Mich 156, 176; 772 NW2d 272 (2009).



             (3) If the defendant in an action alleging medical malpractice fails to
      allow access to medical records within the time period set forth in [MCL
      600.2912b(6)], the affidavit required under subsection (1) may be filed
      within 91 days after the filing of the complaint.
5
  I disagree with the majority in this case that Kirkaldy provides the sole remedy for a
defective AOM, given my belief that MCL 600.2301 provides an alternative remedy to
the one posed by the majority in Kirkaldy, which, notably, did not cite or address the
merits of applying MCL 600.2301.



                                            4
       In this case, judgment had not yet been entered and, in my view, an AOM is part

and parcel of a medical-malpractice “proceeding,” given that it must be filed with the

medical-malpractice complaint.       See Black’s Law Dictionary (9th ed) (defining

“proceeding” as including “[t]he regular and orderly progression of a lawsuit, including

all acts and events between the time of commencement and the entry of judgment”;

“[a]ny procedural means for seeking redress from a tribunal or agency”; and “[a]n act or

step that is part of a larger action”); see, also, Bush, 484 Mich at 176-177; Boodt, 481

Mich at 568 n 6 (CAVANAGH, J., dissenting).6 Further, because MCL 600.2301 permits

amendment “either in form or substance,” amending the substance of an AOM to more

clearly state the manner in which the breach of the standard of practice or care was the

proximate cause of the injury is proper. See Boodt, 481 Mich at 569 (CAVANAGH J.,



6
  As I have recognized in the past, this Court has previously applied MCL 600.2301 or its
predecessors to allow amendment of documents that fall under the category of a process
or proceeding. See Boodt, 481 Mich 567-572 (CAVANAGH, J., dissenting); Bush, 484
Mich at 177 n 38. For this reason I disagree with the majority’s suggestion that this
Court has “long recognized” that an AOM cannot be amended under MCL 600.2301.
Indeed, the only case that the majority cites for this position is Freer v White, 91 Mich
74; 51 NW 807 (1892). Yet Freer did not cite any Michigan authority for its assertion
that amendments to “attachment affidavits” “have never been deemed admissible” under
a predecessor of MCL 600.2301. Id. at 76. More importantly, however, Freer did not
address the statute at issue in this case. Instead, Freer involved an “attachment affidavit”
in an attachment proceeding. Id. (emphasis added). See, generally, MCR 3.103
(explaining the process for seeking a writ of attachment). Thus, because Freer involved
an attachment proceeding, its statements regarding the applicability of the predecessor of
MCL 600.2301 it discussed, which, by its terms, only expressly involved attachment
affidavits, should not be read as applying to all affidavits generally, especially when this
Court has held that statutes such as the predecessors of MCL 600.2301 should be
“liberally construed.” See Beecher v Wayne Circuit Judges, 70 Mich 363, 367; 38 NW
322 (1888).



                                             5
dissenting); Bush, 484 Mich at 177 (recognizing that MCL 600.2301 allows for

amendment of errors in form or substance).

       Also, permitting amendment of a defective AOM would be “for the furtherance of

justice,” consistent with MCL 600.2301. As I explained in Boodt, justice is furthered by

applying MCL 600.2301 in a case in which a statute operates as a “terminal trap” for the

unwary when as here, defendants seek to avoid litigation of a potentially meritorious

claim on the basis of a technical defect in an otherwise sufficient7 and timely filed AOM.

See Boodt, 481 Mich at 569 (CAVANAGH, J., dissenting). Additionally, when plaintiff’s

AOM is read as a whole, the contents of the AOM do not evidence an utter lack of a

good-faith attempt to comply with the proximate-causation requirement of MCL

600.2912d(1)(d).8 Accordingly, even if plaintiff’s AOM were deficient, allowing the

alleged defect to be cured under MCL 600.2301 would be in the furtherance of justice.

See Bush, 484 Mich at 180-181.

       Further, I do not believe that defendants’ substantial rights would be affected by

permitting MCL 600.2301 to cure the alleged defect in plaintiff’s AOM. See Bush, 484

Mich at 177-178. Unlike an NOI, which is aimed at providing notice of a claim to a


7
  Notably, in this case, only the AOM’s statement regarding the manner in which the
breach of the standard of practice or care was the proximate cause of the injury is at issue.
8
  Instead, the AOM in this case indicated that, in order to comply with the applicable
standard of care, defendants should have admitted the decedent to the hospital on
January 22, 2002, and obtained the appropriate consultations on that date and that, as a
direct and proximate cause of defendants’ acts and omissions, the decedent died.
Compare, Bush, 484 Mich at 178, 180 n 43, 182-183 (concluding that the defendant’s
one-page blanket denial provided an example of a failure to demonstrate a good-faith
attempt to comply with the content requirements of the NOI statute).



                                             6
defendant and promoting settlement, see Roberts, 470 Mich at 707-708 (MARILYN

KELLY, J., dissenting), and Bush, 484 Mich at 174, the purpose of an AOM is to

demonstrate that a valid claim exists. Thus, because an AOM is not intended to provide

details in an effort to give notice of an impending claim and to promote settlement, a

stronger justification likely exists for allowing a minor defect in the contents of an AOM

to be cured. Stated another way, despite a technical defect in the AOM, a defendant

would certainly be apprised of the fact that a health-care professional who had reviewed

the plaintiff’s medical records believed that there was a valid claim, furthering the intent

of the AOM statute.     And although a defendant is required to file an answer to a

plaintiff’s complaint within 21 days after an AOM is filed, a defendant’s affidavit of

meritorious defense is not dependent on the contents of a plaintiff’s AOM. See MCL

600.2912e; cf. MCL 600.2912b(7) (requiring a defendant to submit a written response to

a plaintiff’s NOI).9 Thus, I would not hastily conclude that a defendant’s substantial

rights would be affected by permitting any alleged defects to be cured under MCL

600.2301.10

9
  In my view, any claim of prejudice to defendants’ rights rings hollow in this case. Like
the AOM statute, the NOI statute similarly requires a statement regarding proximate
causation. MCL 600.2912b(4)(e). In this case, defendants cannot legitimately claim that
they would be unfairly prejudiced by allowing the alleged defects in the AOM to be
cured, given that plaintiff’s statement regarding proximate causation in the supplemental
NOI was deemed sufficient by the Court of Appeals and defendants were served with
plaintiff’s supplemental NOI before plaintiff filed the complaint and AOM.
10
   For the reasons stated in this dissent, I respectfully disagree with the majority’s
conclusion that permitting a cure would affect defendants’ substantial rights. See, also,
Bush, 484 Mich at 178. Further, I respectfully disagree with the majority’s suggestion
that permitting a trial court to cure a technical defect within an AOM is erroneous. In my
view, the majority’s opinion effectively renders MCL 600.2301 nugatory.



                                             7
       Accordingly, even assuming arguendo that the AOM was deficient in this case,

because I believe that the alleged defect can be cured pursuant to MCL 600.2301, I would

remand this case to the trial court for consideration under that statute.


                                                          Michael F. Cavanagh
                                                          Marilyn Kelly




                                              8
                            STATE OF MICHIGAN

                                    SUPREME COURT


DUJUAN LIGONS, Personal Representative
of the Estate of EDRIS LIGONS,

             Plaintiff-Appellant,

v                                                           No. 139978

CRITTENTON HOSPITAL, a/k/a
CRITTENTON HOSPITAL MEDICAL
CENTER, DAVID BRUCE BAUER, M.D.,
and ROCHESTER EMERGENCY GROUP,
P.C.,

             Defendants-Appellees.


HATHAWAY, J. (dissenting).

      I respectfully dissent from the majority’s decision to dismiss plaintiff’s medical

malpractice action with prejudice. The majority holds that plaintiff’s affidavits of merit

(AOMs) were defective, that they cannot be amended pursuant to MCL 600.2301, and

that plaintiff’s complaint must therefore be dismissed with prejudice. The majority’s

conclusions are erroneous because plaintiff’s AOMs were not defective and even in cases

involving AOMs with content defects, MCL 600.2301 clearly provides relief. Moreover,

the plain language of the AOM statute, MCL 600.2912d(1), does not contemplate, let

alone require, that a plaintiff’s complaint be dismissed with prejudice for defects

contained in an AOM. Thus, the majority’s decision ignores the plain language of the
relevant statutes.    The majority abandons the rule of law and reaches its result by

rewriting the applicable statutes. Accordingly, I dissent.


                     I. THE REQUIREMENTS OF THE AOM STATUTE


         At issue is whether plaintiff’s AOMs met the requirements of MCL 600.2912d(1),

the AOM statute. To correctly resolve this issue, we must first examine the language of

the AOM statute and determine its correct interpretation. In examining this statute, we

follow the established rules of statutory construction.         The purpose of statutory

construction is to discern and give effect to the intent of the Legislature.1 In doing so, we

first look to the actual language of the statute.2 If a statute is clear and unambiguous, it

must be enforced as written and no further judicial construction is allowed.3 Simply

stated, we must avoid a construction that would render any part of the statute nugatory,4

and similarly, we are “not free to add language to a statute or to interpret a statute on the

basis of this Court’s own sense of how the statute should have been written.”5 Further, a




1
  Potter v McLeary, 484 Mich 397, 410; 774 NW2d 1 (2009), citing Sun Valley Foods Co
v Ward, 460 Mich 230, 236; 596 NW2d 119 (1999).
2
    Potter, 484 Mich at 410.
3
    Sun Valley, 460 Mich at 236.
4
 People v McGraw, 484 Mich 120, 126; 771 NW2d 655 (2009), citing Baker v Gen
Motors Corp, 409 Mich 639, 665; 297 NW2d 387 (1980).
5
  Kirkaldy v Rim, 478 Mich 581, 587; 734 NW2d 201 (2007) (CAVANAGH, J.,
concurring).



                                             2
statute must be read as a whole,6 and while individual words and phrases are important,

the words and phrases should be read in the context of the entire legislative scheme.7

         MCL 600.2912d, the AOM statute, provides in pertinent part:

                 (1) Subject to subsection (2), the plaintiff in an action alleging
         medical malpractice or, if the plaintiff is represented by an attorney, the
         plaintiff’s attorney shall file with the complaint an affidavit of merit signed
         by a health professional who the plaintiff’s attorney reasonably believes
         meets the requirements for an expert witness under [MCL 600.2169]. The
         affidavit of merit shall certify that the health professional has reviewed the
         notice and all medical records supplied to him or her by the plaintiff’s
         attorney concerning the allegations contained in the notice and shall contain
         a statement of each of the following:

                (a) The applicable standard of practice or care.

                (b) The health professional’s opinion that the applicable standard of
         practice or care was breached by the health professional or health facility
         receiving the notice.

                (c) The actions that should have been taken or omitted by the health
         professional or health facility in order to have complied with the applicable
         standard of practice or care.

               (d) The manner in which the breach of the standard of practice or
         care was the proximate cause of the injury alleged in the notice.

         The majority focuses on the requirements of subdivision (d), which states that the

AOM shall contain a statement of “[t]he manner in which the breach of the standard of

practice or care was the proximate cause of the injury alleged in the notice.” In this case,




6
    See Sun Valley, 460 Mich at 237.
7
    Herman v Berrien Co, 481 Mich 352, 366; 750 NW2d 570 (2008).



                                               3
plaintiff submitted two separate AOMs.8 The majority holds that these AOMs were

deficient because they “failed to provide any statement of the manner in which the breach

of the standard of care was the proximate cause of the injury alleged.”9 This conclusion

is disingenuous because the plaintiff’s AOMs did contain statements regarding causation.

The statements were just not made to the level of exacting detail that the majority asserts

is required by the statute. However, the majority’s interpretation of what is required by

MCL 600.2912d, the AOM statute, is erroneous.

         In analyzing the AOM statute, we must be mindful that the Michigan Legislature

has enacted many statutes requiring that a party detail certain facts or elements of a claim

with varying levels of heightened specificity. For example, the Legislature used the

phrase “with specificity” in MCL 333.17015(10), MCL 333.22231(4), and MCL

769.1a(8).     The phrase “stating specifically” was used in MCL 38.416 and MCL

500.8133(3).     The Legislature mandated in MCL 38.14, MCL 125.1510(1),               MCL

408.1027(2)(b), MCL 462.319(1)(a), MCL 600.557b(2), and MCL 600.6461(2) that a

“detailed statement” be made; required a “full statement” in MCL 224.25, MCL

491.920(3), and MCL 500.424(2); required a “complete statement” in MCL 14.283(b)

8
  Plaintiff’s AOM containing a statement from Dr. Fred Thomas provided in pertinent
part that “[i]t is my opinion that had the defendants admitted the patient to the hospital on
January 22, 2002, and obtained the appropriate consults on January 22, 2002, as outlined
in Dr. Sternbach’s affidavit that Edris Ligons would not have died.” Plaintiff’s AOM
containing a statement from Dr. George Sternbach provided in pertinent part that “[a]s a
direct and proximate cause of the imprudent acts and omission committed by the
individuals identified herein, Edris Ligons, died.”
9
    Ante at 15 (emphasis added).



                                             4
and MCL 462.2(2); and required a “full and complete statement” in MCL 247.172, MCL

324.51904, and MCL 390.758.

        The Legislature chose not to incorporate any of these phrases heightening the level

of specificity in the AOM statute. If the Legislature had chosen to incorporate such

qualifying language in MCL 600.2912d(1), then the majority might have a basis for its

conclusion. However, MCL 600.2912d(1) is silent concerning the level of specificity

with which the information in an AOM must be conveyed. Nothing in the plain language

of this statute mandates the heightened level of specificity that the majority demands, and

this Court is not free to add words or phrases to a statute. Thus, the requirement that the

AOM “shall contain a statement of each of the following” simply means what it says.10

The statute requires that “a statement” must be made, not a “detailed statement,” “a

complete statement,” or a “full explanatory statement.”

        Moreover, the majority distorts the word “manner” as used in MCL

600.2912d(1)(d).11 The majority opines that the word “manner” requires a detailed

statement of “how” the breach caused the injury:

              We have often said that it is insufficient to simply state the result
        when required to state the manner in which there was a breach: The answer
        to “How was the standard of care breached?” is never “The standard of care
        was breached.” Similarly, answering the question “How was the breach


10
     MCL 600.2912d(1).
11
   MCL 600.2912d(1)(d) states, “The manner in which the breach of the standard of
practice or care was the proximate cause of the injury alleged in the notice.” (Emphasis
added.)



                                             5
         the proximate cause of the injury?” requires more than “The breach
         caused the injury.”[12]

         However, this conclusion is inconsistent with how the word “manner” has been

interpreted in other statutes such as MCL 28.258(12)(b), MCL 52.202(1), and MCL

52.205. Our courts have consistently interpreted the word “manner” as used in relation to

those statutes as allowing for a single word description such as “homicide,” “suicide,” or

“accident.” In People v Williams, the Court of Appeals wrote:

               Over the next two days Ashton’s condition continually deteriorated.
         Ashton died on November 10, 2003. An autopsy revealed that the cause of
         death was loss of consciousness caused by brain swelling. The Medical
         Examiner determined that Ashton had been violently shaken, causing his
         head to snap back and forth. The Medical Examiner concluded that the
         manner of death was homicide.13

See also, Maiden v Rozwood, 461 Mich 109, 115; 597 NW2d 817 (1999) (“[T]he

‘manner of death was an accident.’”) (citation omitted); People v Bailey, 451 Mich 657,

664; 549 NW2d 325 (1996) (“‘The manner of death is homicide.’”) (citation omitted);

People v Schmitt, unpublished opinion per curiam of the Court of Appeals, issued July

31, 2007 (Docket No. 264176), p 2 (ZAHRA, P.J., dissenting) (“The medical examiner

determined the manner of Richard’s death to be a homicide . . . .”), rev’d 480 Mich 963

(2007); and People v Small, unpublished opinion per curiam of the Court of Appeals,

issued December 28, 1999 (Docket No. 205544), p 1 (“The assistant medical examiner


12
     Ante at 15 (second emphasis added).
13
  People v Williams, unpublished opinion per curiam of the Court of Appeals, issued
November 29, 2005 (Docket No. 256123), p 2.



                                            6
testified that the cause of death was multiple gunshot wounds and that manner of death

was homicide.”).

         Thus the use of the word “manner” in the AOM statute does not mandate a

detailed description of how the breach caused the injury; rather the manner in which the

breach was the proximate cause of the injury can be set forth in a similarly succinct

description such as “the malpractice caused the death” or “the breaches of the standard of

care caused the death,” or “the death was caused by the breaches of the standard of care.”

Thus, all that MCL 600.2912d(1)(d) requires is a statement that the breach of the standard

of care caused the result. To require the parties to provide further description creates a

requirement not found in the language of the statute.

         Moreover, the majority’s ruling transforms an AOM into something that it is not.

The AOM statute is one part of a larger statutory scheme for malpractice claims, and it

must be read in the context of that larger legislative scheme. As set forth by the clear

language of MCL 600.2912d(1), an AOM is designed only to act as certification that the

claim is supported by the opinion of a qualified expert. The statute states that the

plaintiff “shall file . . . an affidavit of merit signed by a health professional who the

plaintiff’s attorney reasonably believes meets the requirements for an expert witness . . . .

The affidavit of merit shall certify that the health professional has reviewed the notice [of

intent] . . . concerning the allegations contained in the notice . . . .”14 Thus, an AOM is

intended to function as a certification that the allegations contained within the notice of

14
     MCL 600.2912d(1) (emphasis added).



                                             7
intent (NOI) are meritorious. An AOM is filed with the complaint and is not the notice

pleading. The NOI is the notice pleading. The AOM serves as certification that the

allegations of the claim are meritorious, and its only role is to deter the filing of

unsupported claims. By failing to read the AOM statute in its entirety and in the context

of the malpractice statutory scheme, the majority simply misconstrues the statute.

         The majority compounds its error by focusing solely on the statements made in the

AOM, rather than reading the AOM in concert with the NOI, as contemplated by the

AOM statute. The AOM statute requires that “[t]he affidavit of merit shall certify that

the health professional has reviewed the notice and all medical records supplied to him or

her by the plaintiff’s attorney concerning the allegations contained in the notice . . . .”15

As evidenced by this plain language, an AOM is not a standalone document. Rather, it is

to be read in concert with the NOI. The statute requires that the expert review the NOI

and certify that he or she supports allegations contained therein, and while the statute

requires the expert to make a statement on proximate causation, it does not require that

the expert repeat the contents of the NOI in the AOM.


           II. THE SUFFICIENCY OF PLAINTIFF’S AFFIDAVITS OF MERIT

         In this case, the NOI set forth in detail the nature of the claim and how the

plaintiff’s decedent, Edris Ligons, died.     From the pleadings, plaintiff’s allegations

appear to be relatively straightforward and uncomplicated. The NOI and AOMs alleged


15
     Id. (emphasis added).



                                             8
that professional negligence occurred during a visit to defendant Crittenton Hospital’s

emergency room, where Ligons was seen by defendant David Bruce Bauer, M.D.

Plaintiff claimed that Ligons had suffered a perforation of her colon during a recently

performed colonoscopy and that she developed sepsis as a result of the perforation.

Ligons went to the emergency room for follow-up treatment, and plaintiff claimed that

Dr. Bauer failed to admit her to the hospital for the proper diagnostic testing and

treatment. Plaintiff further claimed that this improper treatment allowed the sepsis to

become overwhelming, leading to multiple organ failure, causing Ligons’s death. The

NOI set forth the factual background of plaintiff’s claim:


              Edris Ligons was a 54-year-old woman, with a history of colon
       polyps, with one atypical polyp found on a previous colonoscopy. She
       came to Crittenton Hospital for an out-patient follow-up colonoscopy on
       January 14, 2002. Dr. Tayeb noted during the procedure that the colon was
       very tortuous and pressure had to be applied to reach the cecum. The
       clinical diagnosis was diverticulosis and hemorrhoids.

               On January 22, 2002 Mrs. Ligons presented to the Emergency
       Department at Crittenton with a four-day history of vomiting, diarrhea,
       chills, and fever. She had a fever of 102.4. She had abdominal tenderness
       on examination. She had a [white blood cell count] of 15,400. An
       abdominal x-ray showed an abnormal gas pattern with mildly dilated small
       bowel loops, and paucity of gas or bowel content in the colon. The report
       indicated that this could reflect early or partial bowel obstruction. The
       radiologist specifically recommended progress views. She was treated for
       gastroenteritis and dehydration. She was given antibiotics and fluids. She
       was discharged within six hours.

             She went to Dr. Tayeb’s office on the 23rd due to severe pain. She
       was immediately sent to the Emergency Department. Examination revealed
       changes consistent with peritonitis because of a perforated colon. She
       developed sepsis. Exploratory laparatomy revealed an extensive pelvic
       abscess, and surgical resection was not possible. Despite extensive




                                             9
       medication, the sepsis that developed due to the perforated colon led to
       multiple organ failure and death on January 29, 2002.

       Plaintiff’s supplemental NOI further stated:

              As a direct and proximate result of the negligence and malpractice
       alleged above Edris Ligons experienced conscious pain and suffering and
       ultimately died due to the negligence. Specifically, had Dr. Bauer admitted
       the patient to the hospital on January 22, 2002 and had appropriate consults
       been obtained including surgery and [gastrointestinal] and had progress X-
       rays been obtained the patients [sic] peritonitis would have been diagnosed
       much earlier. The per[forated] colon would have been detected and surgery
       would have been performed much earlier. This would have avoided the
       overwhelming sepsis that led to the multi organ system failure and
       ultimately death.

       The AOM signed by Dr. Fred Thomas certified that he had reviewed the NOI and

all the medical records concerning the allegations contained in the notice and concluded,

“It is my opinion that had the defendants admitted the patient to the hospital on

January 22, 2002, and obtained the appropriate consults on January 22, 2002, as outlined

in Dr. Sternbach’s affidavit that Edris Ligons would not have died.” The AOM signed by

Dr. George Sternbach similarly certified his review and concluded, “As a direct and

proximate cause of the imprudent acts and omission committed by the individuals

identified herein, Edris Ligons, died.”

       While I do not opine on whether plaintiff would ultimately prevail on the merits, it

is pure folly to suggest that these statements do not meet the requirements of MCL

600.2912d(1)(d). To reach such an erroneous conclusion, the majority effectively ignores

the statements that the “per[forated] colon would have been detected and surgery would

have been performed much earlier” and “[t]his would have avoided the overwhelming

sepsis that led to the multi organ system failure and ultimately death.” The majority


                                            10
further ignores the Dr. Thomas’s certification that he had reviewed that statement and the

supporting medical records and ignores his opinion that “had the defendants admitted the

patient to the hospital on January 22, 2002, and obtained the appropriate consults on

January 22, 2002, as outlined in Dr. Sternbach’s affidavit that Edris Ligons would not

have died.”

         The majority’s conclusion that the contents of the NOI must be repeated in the

AOM is at odds with the plain language of the statute. Plaintiff’s AOMs met the

requirements of MCL 600.2912d(1)(d).16 The AOMs, when read in concert with the

NOI, set forth a “statement” regarding the “manner in which the breach of the standard of

practice or care was the proximate cause of the injury alleged in the notice.” Nothing

more is required by the statute. Thus, plaintiff’s AOMs were not defective.

III. DISMISSAL OF A CASE INVOLVING AN AOM WITH CONTENT DEFECTS IS
                      NOT REQUIRED BY KIRKALDY

         The majority further errs by holding that if an AOM contains any defect, the only

possible remedy is dismissal under Kirkaldy v Rim.17 In so opining, the majority expands

the ruling of Kirkaldy well beyond its facts and legal conclusion. In Kirkaldy, the

plaintiff’s AOM was found to be defective because it was not signed by an expert who

met the requirements of the expert-witness statute, MCL 600.2169. The plaintiff in

Kirkaldy was not seeking relief from a defect in content. Instead, the plaintiff sought the
16
  This is not to suggest or imply that parties are not free to engage in repetition or that
being repetitive renders an AOM defective. Parties may be repetitive; however, it is not
required by the statute.
17
     Kirklady, 478 Mich 581.



                                            11
ability to replace an AOM, signed by an unqualified expert, with an entirely new AOM

signed by a qualified expert. Thus, Kirkaldy addressed the ability to substitute the

original AOM for one signed by an entirely different expert witness. Nothing in Kirkaldy

addressed an AOM containing purported defects in content. Rather, the defect at issue in

Kirkaldy was that the expert was not qualified to support the claim. Significantly, the

plaintiff in Kirkaldy filed a second complaint accompanied by a new AOM signed by a

qualified expert. The plaintiff requested that the original case be dismissed without

prejudice so that she could pursue the second complaint. This Court simply granted one

of the avenues of relief requested by the plaintiff when it dismissed the case without

prejudice.

      Kirkaldy decided the issue of whether filing the original complaint tolled the

period of limitations under MCL 600.5856, and this Court held that even an AOM signed

by an unqualified expert tolls the period of limitations. Kirkaldy did not address whether

alternative remedies short of dismissal, such as amendment of an AOM, were available

under MCL 600.2301. Thus, it is erroneous to state that dismissal is the only remedy for

an AOM with content defects because this Court did not address that issue in Kirkaldy.

    IV. DISMISSAL OF AN AOM WITH CONTENT DEFECTS IS CONTRARY
                        TO THE AOM STATUTE

      The proper starting point for identifying the required penalties and available

remedies for AOMs with content defects is the language of the AOM statute itself. While

MCL 600.2912d(1) mandates that a plaintiff shall not commence an action for medical

malpractice without timely filing an AOM, nothing in the plain language of this statute



                                           12
requires or compels dismissal of the case for defects in the AOM. Despite the majority’s

contrary conclusion, the AOM statute makes no reference whatsoever to a mandatory

dismissal penalty in the event of a defect. Instead, the statute is silent regarding the

consequences of filing an AOM that contains content defects. Thus, we must determine

whether mandatory dismissal with prejudice was the intent of the Legislature when it

enacted MCL 600.2912d.

      The legislative history of the AOM statute reveals that the Legislature did not

intend for a defect in an AOM to be grounds for dismissal with prejudice. The clearest

indicator of this intent is the Legislature’s complete rejection of a “mandatory dismissal

with prejudice” clause contained in the original draft of the legislation. The AOM statute

was originally introduced as part of Senate Bill No. 270 on January 28, 1993. AOMs

(referred to as “certificate[s]” in SB 270 as introduced) were addressed in proposed

§ 2912d.   Proposed § 2912d contained a mandatory dismissal penalty.          The bill as

introduced linked the NOI and the AOM together. It also provided for dismissal of

claims without the benefit of tolling afforded in MCL 600.5856, which in essence would

have resulted in a dismissal with prejudice. Section 2912d as introduced stated:


              (1) A person shall not commence an action alleging medical
      malpractice unless the complaint is accompanied by the certificate signed
      by the person or, if the person is represented by an attorney, by the attorney
      reflecting that the person has complied with section 2912f [concerning
      NOIs]. If the complaint is not accompanied by the certificate required
      under this subsection, the complaint does not toll the statute of limitations
      as provided in section 5856(1).




                                           13
              (2) Except as otherwise provided in this subsection, in an action
       alleging medical malpractice, the court shall dismiss a claim not included
       in the notice required under section 2912f. [Emphasis added; formatting
       altered from strikethrough/insert format to show language as proposed.]

       Significantly, while AOMs and NOIs remained linked in the version of the bill

actually adopted, the penalty provisions did not survive. There simply were not sufficient

votes in the Legislature to enact a statute with such harsh penalties. This unequivocally

demonstrates that mandatory dismissal was not the will of the Legislature. Michigan law

makes clear that “[w]here the Legislature has considered certain language and rejected it

in favor of other language, the resulting statutory language should not be held to

explicitly authorize what the Legislature explicitly rejected.”18 Because the Legislature

specifically omitted proposed dismissal language from the enrolled bill, it is unreasonable

to conclude that the Legislature intended for courts to reinsert dismissal as the only

permissible remedy.      The majority’s interpretation of the phrase “shall contain a

statement” as meaning “shall dismiss the case if there is a possible defect no matter how

minor” is misguided.19

18
   In re MCI Telecom Complaint, 460 Mich 396, 415; 596 NW2d 164 (1999); see also
Univ Med Affiliates, PC v Wayne Co Executive, 142 Mich App 135, 140; 369 NW2d 277
(1985) (holding that the legislative history of a statute may be considered, and if it can be
shown that certain language was affirmatively rejected, the court should not give the
statute a construction that the Legislature plainly refused to give it); Nation v WDE
Electric Co, 454 Mich 489, 492-493, 495; 563 NW2d 233 (1997); Miller v State Farm
Mut Auto Ins Co, 410 Mich 538, 566; 302 NW2d 537 (1981); and People v Adamowski,
340 Mich 422, 429; 65 NW2d 753 (1954).
19
  It is ironic that the Legislature refused to enact the most severe penalty, dismissal with
prejudice, for a complete failure to file an AOM, yet here, the majority adopts this severe
penalty for purported minor content defects.



                                             14
              V. CONTENT DEFECTS IN AN AOM MAY BE CORRECTED

         The AOMs in this case were not defective. However, even in cases involving

AOMs with content defects, a party who files a defective AOM is entitled to seek relief.

The first question is whether a plaintiff is entitled to relief under the former version of

MCR 2.118. The majority claims that a plaintiff whose case was pending while the

former version of MCR 2.118 was in effect20 is not entitled to relief under the former rule

because an AOM is not a pleading. To reach this conclusion the majority disavows the

holding in Barnett v Hidalgo, 478 Mich 151, 161; 732 NW2d 472 (2007), that an AOM is

part of a pleading and, therefore, admissible as substantive evidence at trial because it

constitutes an admission by a party opponent. However, now the majority claims that

because Barnett held that an AOM is only “part of the pleadings,”21 an AOM is not a

“pleading” subject to amendment under MCR 2.118. This distinction is dubious at best,

as nothing in former MCR 2.118 stated or suggested that a pleading can be amended but

a part of it cannot.

20
  On February 16, 2010, this Court amended the court rules to make it clear that AOMs
may be amended. Specifically, MCR 2.112(L)(2)(b) as amended now provides in
pertinent part that “[a]n affidavit of merit or meritorious defense may be amended in
accordance with the terms and conditions set forth in MCR 2.118 and MCL 600.2301.”
The majority’s decision to preclude use of the amended rules conflicts with the general
rule that “‘the norm is to apply the newly adopted court rules to pending actions unless
there is reason to continue applying the old rules.’” Reitmeyer v Schultz Equip & Parts
Co, Inc, 237 Mich App 332, 337; 602 NW2d 596 (1999), quoting Davis v O’Brien, 152
Mich App 495, 500; 393 NW2d 914 (1986); see also People v Jackson, 465 Mich 390;
633 NW2d 825 (2001); 1 Longhofer, Michigan Court Rules Practice (5th ed), §§ 1102.1
and 1102.2, pp 3-4.
21
     Barnett, 48 Mich at 161.



                                            15
       Regardless of whether relief is available under the former court rule, the majority

completely disregards MCL 600.2301. Once again, this Court must turn to the actual

language of the statute. MCL 600.2301 contains two clear and unambiguous provisions:

               The court in which any action or proceeding is pending, has power
       to amend any process, pleading or proceeding in such action or proceeding,
       either in form or substance, for the furtherance of justice, on such terms as
       are just, at any time before judgment rendered therein. The court at every
       stage of the action or proceeding shall disregard any error or defect in the
       proceedings which do not affect the substantial rights of the parties.

       The plain language of this statute imposes a duty that cannot be ignored on all

courts of this state. It requires that “[t]he court at every stage of the action or proceeding

shall disregard any error or defect in the proceedings which do not affect the substantial

rights of the parties.” This is not a discretionary provision. It is a legislative mandate

that this Court must follow.      Unless substantial rights are affected, the court shall

disregard any error or defect at every stage of the action or proceeding. This provision

applies to all actions or proceedings. Thus, even if we were to accept the majority’s

erroneous conclusion that an AOM is not a pleading, an AOM is nevertheless part of the

“action” or “proceeding.” Clearly, the failure to repeat statements already made cannot

be characterized as affecting a substantial right. According to the plain language of the

statute, this Court must disregard technical defects, such as the ones the majority claims

are in plaintiff’s AOMs. By failing to do so, the majority ignores a clear and direct

mandate imposed on this Court by the Legislature.

       Moreover, even in instances in which an AOM contains more substantial defects

or substantial rights might be affected, trial courts still have discretion under MCL



                                             16
600.2301 to afford relief by way of amendment when justice so requires. MCL 600.2301

states that “[t]he court in which any action or proceeding is pending, has power to amend

any process, pleading or proceeding in such action or proceeding, either in form or

substance, for the furtherance of justice, on such terms as are just . . . .” MCL 600.2301

clearly provides for amendment of more than just pleadings. It allows for amendments of

“any process, pleading or proceeding.” An AOM is without question part of the process

or proceeding. Thus, an AOM is a document that courts have the power to amend.

         The majority claims it can disregard the plain language of MCL 600.2301 by

asserting that Freer v White, 91 Mich 74, 76; 51 NW 807 (1892), represents the long-

established law in Michigan that amendment of an affidavit is prohibited. However, the

majority’s reliance on Freer (discussing “attachment” affidavits used in debtor-creditor

disputes in the 1800s) is misguided.22 In Emerson v Detroit Steel & Spring Co, 100 Mich

127, 132; 58 NW 659 (1894), this Court limited the holding in Freer to its facts and

recognized that Freer had not overruled Barber v Smith, 41 Mich 138; 1 NW 992 (1879),

which had previously allowed for amendments to attachment affidavits.23 Accordingly,


22
     Freer has not been cited as authority by any court in this state since 1907.
23
  Barber favored curing defects in an affidavit by amendment and held that “[t]his power
to cure errors and irregularities by amendment is a useful one, if wisely exercised, and
when no provision to the contrary is made it applies as fully to attachment suits as to
others.” Barber, 41 Mich at 144. The defect at issue in Barber “was not such a defect as
to necessarily and at once to destroy the process and put an end to the proceeding, but a
defect remediable under the power of the court to correct errors in its proceedings during
their progress.” Id. at 145. Accordingly, Barber concluded that “in case the proceeding
while open, and at a stage permitting correction by amendment, should be brought into
question collaterally, it would not be competent to reject it as void on account of the


                                               17
Freer does not, as the majority claims, support its decision to ignore the plain language of

MCL 600.2301.

         VI. WHEN COURTS SHOULD ALLOW AMENDMENT OF AN AOM

        Next we must determine under what circumstances a court should allow

amendment of an AOM with content defects that affect the substantial rights of the

parties. While allowing an amendment is a discretionary matter, a court should view a

party’s request to amend in light of the statutory directive that amendments should be in

“the furtherance of justice, on such terms as are just . . . .”24        If failing to allow

amendment would result in the dismissal of a plaintiff’s case with prejudice, as the

majority holds in this case, the result would not be in the furtherance of justice. Such a

result slams the courthouse doors in the plaintiff’s face, leaving that plaintiff without a

forum in which to pursue a claim that an expert has certified as meritorious.

        Citizens of this state are entitled to a forum to resolve claims on their merits.

Furtherance of justice cannot be achieved without providing citizens access to justice.

Access to justice is a cornerstone of our system of jurisprudence, and without it,

confidence in the judiciary is lost. Allowing for amendment of an AOM to correct

defects in content is in the furtherance of justice. Such relief permits a plaintiff to pursue




defect.” Id.; see also Walden v Crego’s Estate, 288 Mich 564; 285 NW 457 (1939)
(holding that statutorily required attachment affidavits that contain defects in content may
be corrected by amendment).
24
     MCL 600.2301.



                                             18
his or her claim and have it decided on its merits rather than on a hypertechnical reading

of an AOM or a misguided reading of the AOM statute.

       Unfortunately, instead of following the rule of law, the majority denies the

plaintiff in this case access to justice by rewriting the language of the AOM statute in

order to come to its result.

                                   VII. CONCLUSION

       I respectfully dissent from the majority’s decision to dismiss this medical

malpractice action with prejudice. The majority’s conclusions are erroneous because

plaintiff’s AOMs were not defective and even in cases involving AOMs with content

defects, MCL 691.2301 clearly provides relief. Moreover, the plain language of the

AOM statute does not contemplate, let alone require, that a plaintiff’s complaint be

dismissed with prejudice for defects contained in an affidavit. The majority’s decision

ignores the plain language of the relevant statutes. The majority abandons the rule of law

and reaches its result by rewriting the applicable statutes.




                                                          Diane M. Hathaway




                                             19